Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0148811, filed on November 19, 2019.
Status of Claims
This action is in reply to the claims filed on January 6, 2022. Claim(s) 1-4, 9-10 and 13-17 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre -AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre -AIA  the applicant regards as the invention.
Claim 17 recites the limitation "the most recent menstruation start date" in p. 9, ll. 15.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion as “a most recent menstruation start date”.
Claim 17 recites the limitation "the number of sensible menstruation days" in p. 9, ll. 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the Examiner will interpret the claimed portion as “a number of sensible menstruation days”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed intention is directed to non-statutory subject matter.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention does not limit the scope of the claimed media to only non-transitory. The Specification does not disclose that the computer-readable recording medium is non-transitory, and claim 17 does not disclose that the computer-readable recording medium is non-transitory. The claimed invention encompasses transitory media, which cannot be placed in any of the four statutory categories.
Claims 1-4, 9-10 and 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites obtaining a user’s menstrual information, specifying either the menstrual cycle length or the number of sensible menstruation days, notifying a user of the menstruation start date and the menstrual cycle length before a notification date, providing a recommended-product list that has different configuration of products according to the number of menstruation days and showing only a predetermined number of preferred products, and referencing a statistic or specific value when specifying the number of sensible menstruation days. The limitations, as drafted, given the broadest reasonable interpretation, cover manual, human performance of the limitations that constitute Certain Methods of Organizing Human activity but for the recitation of generic computer components.  That is, other than reciting “an interactive interface” and “a computing device” to perform these functions, nothing in the claim precludes the limitations from practically being performed by a human following rules or instructions or in the mind of a user.  For example, but for the “an interactive interface” and “a computing device” language, the “obtaining” function in the context of this claim encompasses a user manually acquiring health information. Similarly, but for the “an interactive interface” and “a computing device” language, the “specifying” function in the context of this claim encompasses a user manually identifying a specific value or number. Finally, but for the “an interactive interface” and “a computing device” language, the “providing” functions in the context of this claim encompasses a user manually notifying another user and providing another user with a product list. If a claim limitation, under its broadest reasonable interpretation, covers manual, human performance of the limitation but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, these claims recite an abstract idea.
Claims 2-4, 9-10, and 13-14 incorporate the abstract idea identified above and recite additional limitations that expand on the abstract idea, but for the recitation of generic computer components. For example, but for the recitation of generic computer components claims 2-4 further defines the specification of the length of the menstrual cycle. Claims 9-10 further recite providing the recommended-product list. Claim 13 further defines the menstrual information. Claim 14 further defines the interactive interface, but does not differentiate over a generic computer component.
Claims 15-17 recite substantially similar apparatus, server, and computer program. The addition of  “a memory storing instructions” and “a processor configured to execute the instructions” in claim 15, and  “a receiver” and “a specifier” in claim 16, recites generic computer components, and are discussed further below. Therefore, these claims recite an abstract idea, but for the recitation of generic computer components, for the reasons set forth above.
This judicial exception is not integrated into a practical application because the “an interactive interface” and “a computing device”, “a memory storing instructions” and “a processor configured to execute the instructions”, and “a receiver” and “a specifier” is recited at a high-level of generality (i.e., “In other words, each of operations of the service method may be implemented with one or more instructions executed by a processor of a computing device. Here, the one or more computing devices may include various types of devices with a computing function. In addition, the one or more computing devices may be capable of processing data for providing a service and transmitting data to and  receiving data from each other via a network. In one embodiment,  the one or more computing devices may be a server and a client which perform a task requested by a user.” (See Paragraph [33])).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer configured to perform above identified functions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48). Merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.
Storing and retrieving data from memory, such as recited in claims 1 and 15-17, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334,115 USPQ2d 1681, 1701 (Fed. Cir. 2015)).
Receiving and transmitting data over a network, such as recited in claims 1 and 15-17, has been recognized as well-understood, routine, and conventional activity of a general-purpose computer (see MPEP 2106.05(d) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)).
Insignificant, extra solution, data gathering and display activities have been found to not amount to significantly more than an abstract idea (see MPEP 2106.05(g) and Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)), including through limiting database accessing, such as in claims 1, 9-10 and 15-17 (see Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d at 1328-29, 121 USPQ2d at 1937).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9-10 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis et al. (U.S. Patent Pre-Grant Publication No. 2002/0069191) in view of Dryer et al. (U.S. Patent Pre-Grant Publication No. 2020/0379611).
As per independent claim 1, Ellis discloses a method of providing menstrual cycle notification and a product recommendation service through an interactive interface using a computing device (See Paragraph [0009]: A user can download the product for use on a handheld device (PDA), which the Examiner is interpreting to encompass an interactive interface using a computing device.), the method comprising: (1) obtaining a user's menstrual information including a year of birth, a most recent menstruation start date, a menstrual cycle length, and a number of sensible menstruation days of the user (See Paragraph [0033]-[0034]: User is able to select a month, day, year for the first day of the period, which the Examiner is interpreting to encompass obtaining a user's menstrual information including a most recent menstruation start date.); (3) providing a notification using the most recent menstruation start date and the menstrual cycle length before a set notification date of a next monthly period (See Paragraph [0078]: The system provides reminders and alerts, a reminder would predict when a female should expect her period based on the stored female's history, which the Examiner is interpreting to encompass the claimed portion.); and (4) providing a recommended-product list using the menstrual information and preferred-product information, wherein a service is provided via the interactive interface, wherein, after the user's menstruation is completed, the number of sensible menstruation days is information is obtained and is used to provide the recommended-product list in operation (4) (See Paragraphs [0060] and [0068]-[0069]: The application can provide an e-commerce portal for women's information and products and provide a product advisor for the e-commerce portal, which the Examiner is interpreting to encompass the claimed portion as the application would be able to utilize the menstruation information with a product advisor to identify products.), wherein specifying the number of sensible menstruation days in operation (2) comprises referring to a statistic about users of similar age (See Paragraph [0080]: The system is able to monitor and make predictions based on stored data on the menstrual cycle and based on other statistical data which has been accumulated regarding the overall population of the species, which the Examiner is interpreting to encompass the claimed portion as an overall population of the species and statistical data may have age information for comparison.), wherein specifying the number of sensible menstruation days in operation (2) comprises using either a specific value or a statistic about the users of similar age according to the number of users of similar age (See Paragraph [0059]: If insufficient data exists to make a prediction, then a default value is provided, which the Examiner is interpreting the default value to encompass a specific value.), wherein the number of sensible menstruation days is specified to be any one of three, four, and five days when the number of the users of similar age is less than or equal to a reference value and is specified to be a statistic about the number of sensible menstruation days of the users of similar age when the number of users of similar age is greater than the reference value (See Paragraphs [0055]-[0059]: If insufficient data exists to make a prediction, then a default value is provided and the average length of the period can be calculated, which the Examiner is interpreting encompass the number of menstruation days is specified to be any one of three, four, and five days when the number of the users of similar age is less than or equal to a reference value as and the number of sensible menstruation days of the users of similar age when the number of users of similar age is greater than the reference value as the lack of sufficient data to make a prediction leads to a default value and average length of a period can be calculated based on the default to encompass the claimed portion.), wherein providing the recommended-product list in operation (4) comprises creating the recommended-product list with different configuration of products according to the number of sensible menstruation days (See Paragraphs [0060]-[0069]: The application is able to provide an e-commerce portal for women's information and products and provide a product advisor for the e-commerce portal, which the Examiner is interpreting the dynamic ability of an e-commerce portal combined with a product advisor to encompass the claimed portion as the product advisor would be aware of the specifications of the patient.), wherein providing the recommended-product list in operation (4) comprises showing products specified by preferred-product information preferentially in the recommended-product list, the preferred-product information including information regarding products accessed by the user (See Paragraphs [0060]-[0069]: The application is able to provide an e-commerce portal for women's information and products and provide a product advisor for the e-commerce portal, which the Examiner is interpreting the dynamic ability of an e-commerce portal combined with a product advisor to encompass the claimed portion as the e-commerce portal would be able to identify the links the patient clicked on as the patient's interaction is observed.), and wherein providing the recommended-product list in operation (4) comprises showing only a predetermined number of preferred products in the recommended-product list among the products specified by the preferred product information (See Paragraphs [0060]-[0069]: The application is able to provide an e-commerce portal for women's information and products and provide a product advisor for the e-commerce portal, which the Examiner is interpreting the dynamic ability of an e-commerce portal combined with a product advisor to encompass the claimed portion as the product advisor could limit the display to the user.).
While Ellis teaches the method as described above, Ellis may not explicitly teach (2) when at least one of the menstrual cycle length or the number of sensible menstruation days obtained in operation (1) is undecided, specifying at least one of the menstrual cycle length or the number of sensible menstruation days using the menstrual information.
Dryer teaches a method for (2) when at least one of the menstrual cycle length or the number of sensible menstruation days obtained in operation (1) is undecided, specifying at least one of the menstrual cycle length or the number of sensible menstruation days using the menstrual information (See Paragraph [0206]: Notification is issued in response to a determination that a user associated with electronic device is going to have a predicted menstrual period in the next 7 days, a prediction can be determined in a number of different ways, including based on previous periods and other information, which the Examiner is interpreting the determination that a user associated with electronic device is going to have a predicted menstrual period in the next 7 days based on previous periods to encompass when at least one of the menstrual cycle length or the number of sensible menstruation days obtained in operation (1) is undecided, specifying the number of sensible menstruation days using the menstrual information.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to modify the method of Ellis to include the menstrual cycle length or the number of sensible menstruation days obtained in operation (1) is undecided, specifying at least one of the menstrual cycle length or the number of sensible menstruation days using the menstrual information as taught by Dryer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ellis with Dryer with the motivation of ability to predict future events (See Background of Dryer in Paragraph [0003]).
Claims 15-17 mirror claim 1 only within different statutory categories, and is rejected for the same reason as claim 1. The addition of “a memory storing instructions; and a processor configured to execute the instructions” in claim 15 is encompassed by Ellis in Paragraph [0077] as a PC, laptop, or handheld computer may be used for monitoring a woman’s cycle. The addition of “a receiver” and “a specifier” in claim 16 is encompassed by Ellis in Paragraph [0077] as a PC, laptop, or handheld computer may be used for monitoring a woman’s cycle, and the recitation of “a receiver” and “a specifier” is recited at a high-level of generality. 
As per claim 2, Ellis/Dryer discloses the method of claim 1 as described above. Ellis further teaches wherein specifying the menstrual cycle length in operation (2) comprises referring to a statistic about users of similar age (See Paragraph [0080]: The system is able to monitor and make predictions based on stored data on the menstrual cycle and based on other statistical data which has been accumulated regarding the overall population of the species, which the Examiner is interpreting to encompass the claimed portion as the statistics of humans could be available.).
As per claim 3, Ellis/Dryer discloses the method of claim 1 as described above. Ellis further teaches wherein specifying the menstrual cycle length in operation (2) comprises using either a specific value or a statistic about the users of similar age according to the number of users of similar age (See Paragraph [0059]: If insufficient data exists to make a prediction, then a default value is provided, which the Examiner is interpreting the default value to encompass a specific value.).
As per claim 4, Ellis/Dryer discloses the method of claims 1 and 3 as described above. Ellis further teaches wherein the length of the menstrual cycle is specified to be any one of 28 days, 29 days, and 30 days when the number of the users of similar age is less than or equal to a reference value and is specified to be a statistic about menstrual cycles of the users of similar age when the number of users of similar age is greater than the reference value (See Paragraph [0059]: If insufficient data exists to make a prediction, then a default value is provided, which the Examiner is interpreting the default value to encompass a specific value and 28 days is utilized as the default value.).
As per claim 9, Ellis/Dryer discloses the method of claim 1 as described above. Ellis further teaches wherein providing the recommended-product list in operation (4) comprises dividing menstruation quantity into several categories and creating the recommended-product list for each of the categories according to the menstruation quantity using the number of sensible menstruation days (See Paragraphs [0060]-[0069]: The application is able to provide an e-commerce portal for women's information and products and provide a product advisor for the e-commerce portal, which the Examiner is interpreting the dynamic ability of an e-commerce portal combined with a product advisor to encompass the claimed portion as the product advisor could limit the display to the user based on menstruation days.).
As per claim 10, Ellis/Dryer discloses the method of claim 1 as described above. Ellis further teaches wherein providing the recommended-product list in operation (4) comprises: creating a first recommended-product list including light, moderate, and overnight products when the number of sensible menstruation days is three or less (See Paragraphs [0060]-[0069]: The application is able to provide an e-commerce portal for women's information and products and provide a product advisor for the e-commerce portal, which the Examiner is interpreting the dynamic ability of an e-commerce portal combined with a product advisor to encompass  the claimed portion as the product advisor could limit the display to the user based on the 1st day of the period and the last day of the period as described in Paragraphs [0033]-[0036].), creating a second recommended-product list including moderate and overnight products when the number of sensible menstruation days is four or five (See Paragraphs [0060]-[0069]: The application is able to provide an e-commerce portal for women's information and products and provide a product advisor for the e-commerce portal, which the Examiner is interpreting the dynamic ability of an e-commerce portal combined with a product advisor to encompass the claimed portion as the product advisor could limit the display to the user based on the 1st day of the period and the last day of the period as described in Paragraphs [0033]-[0036].), and creating a third recommended-product list including moderate, heavy and overnight products when the number of sensible menstruation days is six or more (See Paragraphs [0060]-[0069]: The application is able to provide an e-commerce portal for women's information and products and provide a product advisor for the e-commerce portal, which the Examiner is interpreting the dynamic ability of an e-commerce portal combined with a product advisor to encompass the claimed portion as the product advisor could limit the display to the user based on the 1st day of the period and the last day of the period as described in Paragraphs [0033]-[0036].); and selecting the recommended-product list from among the first, second, and third recommended-product lists (See Paragraphs [0060]-[0069]: The application is able to provide an e-commerce portal for women's information and products and provide a product advisor for the e-commerce portal, which the Examiner is interpreting the dynamic ability of an e-commerce portal combined with a product advisor to encompass the claimed portion as the product advisor would display options for the user to select in the e-commerce portal.).
As per claim 13, Ellis/Dryer discloses the method of claim 1 as described above. Ellis further teaches wherein the menstrual information is processed and stored in the form of non- identification information (See p. 14, ll. 37-39: The scrolling option on the interface allows for only a first record to be visible as the categories and private records is not necessarily record, which the Examiner is interpreting the private records to encompass the menstrual information is stored in the form of non-identification information as the records are private.).
As per claim 14, Ellis/Dryer discloses the method of claim 1 as described above. Ellis further teaches wherein the interactive interface is implemented in a question-and-answer manner using at least one of text or voice (See Paragraphs [0032]-[0048]: Allows a user to select based on text questions and the user is able to select their answers.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Soli et al. (U.S. Patent Publication No. 11,039,778), describes a user interfaces for using an input device while recording biometric information for health monitoring, Ryan et al. (U.S. Pre-Grant Patent Publication No. 2021/0022661), describes a menstrual cycle monitoring system and a data communication unit stores and optionally transmits collected fertility data which includes at least the measured bioelectrical impedance, resistance and/or conductance and temperature over time, and Maijala et al. (“Nocturnal finger skin temperature in menstrual cycle tracking: ambulatory pilot study using a wearable Oura ring”), describes measuring the ovulation of women and having the women record their menstruations to be utilized with algorithms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bennett Stephen Erickson whose telephone number is (571)270-3690. The examiner can normally be reached Monday - Thursday: 8:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.S.E./Examiner, Art Unit 3626                                                                                                                                                                                                        

/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626